DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The claim limitation “a control module” in claim 1, and all dependent claims thereof.
The claim limitation “a control module” is a term used as a substitute for “means” that is a generic placeholder, the generic placeholder (“control module”) is modified by functional language (“configured to measure an intensity of the reflected wave...” see lines 6-11 of claim 1), and the generic placeholder is not modified by sufficient structure. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations “a control module” does invoke 35 U.S.C. 112 (f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-3, claim limitation “a control module” in claim 1 invokes 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure for the claimed function.   The specification does mention the control module (par. [0028] of the PG Pub. version of the specification states “Referring again to FIG. 1, the control module 20 includes: a data analysis unit 22 which analyzes the ultrasound radio frequency data received from the ultrasound frequency module 10 and determines whether a pulmonary edema occurs; a display unit 24 which displays the ultrasound radio frequency data; and an alarm unit 26 which provides a warning alarm through a voice, an image, or the like when determining a pulmonary edema”), however, the specification does not disclose the sufficient definite structure for “control module” as required under 35 U.S.C. 112 (f).    The element “data analysis unit” is also generic placeholder because it does not represent sufficiently definite structure. Therefore, the Applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the claim limitations, and also, the present record does not explicitly say the sufficient structure for these claim limitations. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 1-3, claim limitation “control module” in claim 1 invokes 35 U.S.C. 112 (f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what Applicant intends to use as the structure to accomplish the claimed function. The specification does mention the control module (par. [0028] of the PG Pub. version of the specification states “Referring again to FIG. 1, the control module 20 includes: a data analysis unit 22 which analyzes the ultrasound radio frequency data received from the ultrasound frequency module 10 and determines whether a pulmonary edema occurs; a display unit 24 which displays the ultrasound radio frequency data; and an alarm unit 26 which provides a warning alarm through a voice, an image, or the like when determining a pulmonary edema”), however, the specification does not disclose the sufficient definite structure for “control module” as required under 35 U.S.C. 112 (f).  The element “data analysis unit” is also generic placeholder because it does not represent sufficiently definite structure.  Therefore, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what applicant intends to use to accomplish the claimed functions. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The previous claim objections have been withdrawn in view of Applicant’s amendments to the claims.
Applicant's arguments filed 06/18/2021, page 3 to middle of page 5 have been fully considered but they are not persuasive. 

Applicant’s arguments on page 3 to middle of page 5 that the specification discloses adequate structure for claim limitation “a control module”, the Examiner respectfully disagree and notes that the specification does not disclose the sufficient structure for “control module” as required under 35 U.S.C. 112 (f).

The claim limitation “control module” invokes 35 USC 112 (f) because the claim limitation “a control module” meets the 3-prong analysis as stated in MPEP (see MPEP 2181).  The claim limitation “control module” is a term used as a substitute for “means” that is a generic placeholder, the generic placeholder (“control module”) is modified by functional language (“configured to measure an intensity of the reflected wave...” see lines 6-11 of claim 1), and the generic placeholder is not modified by sufficient structure. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Furthermore, MPEP 2181 lists example of non-structural generic placeholders that may invoke 35 USC 112 (f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for.".  Therefore, the Examiner maintains that the claim element “control module” is a  generic placeholder, and the specification does not have sufficient definite structure for accomplishing each of the  claimed functions performed by “a control module” as required under 35 USC 112 (f).   
The Applicant argues on bottom of page 3 that the “data analysis unit” (see 22 in fig. 1) is the processor of the control module and executes the software to monitor a pulmonary edema by measuring the intensity of the reflected wave and determining whether a pulmonary edema has occurred, however, the specification does not disclose any processor, computer or CPU.  The specification does not explicitly disclose that the data analysis unit is the processor of the control module. 
Further, with respect to applicant's remarks in middle of page 4 that a person having ordinarily skilled in the art would know and understand there is adequate description of the claim feature “control module”, the Examiner respectfully disagrees. Applicant is directed to MPEP 2181(II)(A) which, in reference to the decision in Biomedino, LLC v. Waters Technologies Corp., states that "It is not enough…simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function […] The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure."  The Examiner notes that the specification does not disclose a structure for “control module”.

Applicant’s arguments on pages 5-9 with respect to prior art rejection of claim 1, bottom of page 8 to page middle of page 11, have been considered.  The previous prior art rejection has been withdrawn in view of Applicant’s amendments and remark of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793  

/Oommen Jacob/             Primary Examiner, Art Unit 3793